Order issued October 15, 2012




                                                In The




                                        No. 05-12-01395-CV

                    IN RE HANK’S RESTAURANT GROUP, L.P., Relator
                  Original Proceeding from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-03124-2012


                                              ORDER
                         Before Justices Moseley, FitzGerald, and Fillmore

        Before the Court is relator’s emergency motion for immediate temporary relief. We request

that real party in interest file any response to the emergency motion by 5:00 p.m. on Thursday,

October 18, 2012. The Court hereby ENJOINS real party in interest from taking any action that was

prohibited by the terms of the trial court’s temporary restraining order of October 2, 2012 and further

STAYS the expiration of that temporary restraining order. This order shall remain in effect until

further order of this Court.




                                                             MOSELEY
                                                                  JUSTICE